Citation Nr: 0947030	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  98-08 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Whether the discontinuance of VA vocational rehabilitation 
services was proper.

(The issues of entitlement to an initial rating in excess of 
30 percent for post-traumatic stress disorder and entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability is the 
subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 3 to April 26, 
1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2007 rating decision in which the RO discontinued 
the Veteran's vocational rehabilitation program.  In 
July 2007, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in August 2007, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in August 2007.

For the reason expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

On the Veteran's VA form 9, submitted in August 2007, the 
Veteran expressed his desire for a Board hearing at a local 
VA office.  Later in August 2007, the Veteran clarified that 
he wanted a Board video conference hearing.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules videoconference hearings, a 
remand of the claim on appeal to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
video conference hearing in accordance 
with his August 2007 request.  The RO 
should notify the Veteran and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

